IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROY LYNN FOREHAND,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0606

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
____________________________/

Opinion filed March 3, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Roy Lynn Forehand, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, Jennifer Parker, General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.